internal_revenue_service number release date index number ---------------- ------------------------------- --------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-152913-07 date date ---------------------------------------------------------- ---------------------------------------------------------- ---------------- --------------------------------- legend distributing --------------------------------------------------------------------- ------------------------------------------------------------------------------- controlled controlled shareholder a shareholder b shareholder c a b c d business a state x date --------------------- ------------------ ----------------- ---------------- --------- --------- ------- ------- -------------------------------------- plr-152913-07 dear ------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or both see sec_355 of the internal_revenue_code and sec_1 d or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled or controlled see sec_355 and sec_1 distributing was incorporated on date in state x distributing is a cash_basis taxpayer distributing is engaged in business a distributing has supplied financial information indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for the past years distributing has one class of stock which is owned a by shareholder a b by shareholder b and c by shareholder c shareholder c has a small minority stock interest in distributing shareholder a and shareholder b have had continuing disputes and disagreements with respect to the management and operation of business a as conducted by distributing these disputes adversely affect the normal operations of business a shareholder a and shareholder b have decided to engage in a split-up so that each may each go their separate way to effect the separation distributing proposes the following transaction proposed transaction summary of facts plr-152913-07 i ii distributing will form controlled and controlled as state x corporations distributing will transfer operating_assets of business a subject_to liabilities equal to approximately one half of the value of business a to controlled in exchange for all of its stock iii distributing will transfer operating_assets of business a subject_to liabilities equal to approximately one half of the value of business a to controlled in exchange for all of its stock iv cash and other assets will be used to equalize differences if any in the net value of assets transferred to controlled or controlled v distributing will distribute all of the stock of controlled to shareholder a and shareholder c in exchange for all of shareholder’s a distributing stock and a portion of shareholder c’s distributing stock_distribution vi distributing will distribute all of the controlled stock to shareholder b and shareholder c in exchange for all of shareholder b’s distributing stock and the remainder of shareholder c’s distributing stock_distribution immediately before distribution and distribution the distribution distributing’s only assets will consist of the stock of controlled and the stock of controlled vii distributing will then liquidate viii ix immediately after the liquidation of distributing shareholder a will own d of controlled and shareholder c will own c of controlled immediately after the liquidation of distributing shareholder b will own d of controlled and shareholder c will own c of controlled after the liquidation of distributing the management and day-to-day affairs of controlled and controlled will be overseen by shareholder c with shareholder a assisting in the management of controlled and shareholder b assisting in the management of controlled in particular shareholder a will be involved in making key business decisions involving controlled and shareholder b will be involved in making key business decisions involving controlled in connection with the proposed transaction distributing makes the following representations representations plr-152913-07 a the distribution of the stock or stock and securities of controlled and controlled the controlled corporations is carried out for the following corporate business purposes to eliminate shareholder disputes between shareholder a and shareholder b that if permitted to continue would jeopardize the operation and continued success of the corporate business by effecting a separation of ownership and management of business a through a split-up shareholder a and shareholder c will exclusively own and operate controlled and shareholder b and shareholder c will exclusively own and operate controlled the distribution of the stock or stock and securities of controlled and controlled is motivated in whole or substantial part by one or more of these corporate business purposes b the transactions are not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or both see sec_355 c the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled or controlled including any predecessor or successor of any such corporation d the total fair_market_value of the assets transferred by distributing to controlled as part of the proposed transaction will equal or exceed the aggregate adjusted_basis of the transferred assets e the total fair_market_value of the assets transferred by distributing to controlled as part of the proposed transaction will equal or exceed the aggregate adjusted_basis of the transferred assets f the total fair_market_value of the assets that distributing will transfer to controlled in the proposed transaction will exceed the sum of a the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of cash if any and the fair market of other_property if any other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-152913-07 g the total fair_market_value of the assets that distributing will transfer to controlled in the proposed transaction will exceed the sum of a the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of cash if any and the fair market of other_property if any other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange h the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization i the liabilities assumed if any within the meaning of sec_357 by controlled in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization k the liabilities assumed if any within the meaning of sec_357 by controlled in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred l immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or distributing and controlled and controlled will not be a disqualified_investment_corporation within the meaning of sec_355 plr-152913-07 m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of the shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of either controlled stock or controlled stock entitled to vote or percent or more of the total value of the shares of all classes of either controlled stock or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o the fair_market_value of the stock of controlled to be received by shareholder a and shareholder c and the fair_market_value of the stock of controlled to be received by shareholder b and shareholder c will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholders in the exchange p no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation q the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted r following the transaction except for shareholder c who will perform managerial and operational duties for both controlled and controlled controlled and controlled will each continue independently and with its separate employees or through the actions of shareholders acting on their behalf the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction plr-152913-07 s distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction t no intercorporate debt will exist between distributing and either controlled_corporation or between controlled and controlled at the time of or subsequent to the distribution of the controlled and controlled stock u payments made in connection with all continuing transactions if any between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information and representations submitted we rule as follows on the proposed transaction rulings each of the transfers by distributing to controlled and to controlled of a portion of the assets of business a in exchange for all of the stock of each of the controlled corporations and the assumption_of_liabilities by each of the controlled corporations followed by the distribution of the stock of controlled and the stock of controlled to shareholders a and c and to shareholders b and c respectively will each be a reorganization within the meaning of a d distributing and controlled and distributing and controlled will be a_party_to_a_reorganization for each respective a d_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled solely in exchange for stock in controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for all the shares of stock of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 plr-152913-07 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholders a and c upon their receipt of shares of controlled in exchange for their distributing shares sec_355 no gain_or_loss will be recognized by distributing upon the distribution of the stock of controlled to shareholders a and c sec_361 the basis of the stock of controlled in the hands of shareholders a and c will be the same as the basis of the distributing stock surrendered by such shareholders in exchange therefor allocated in the manner described in sec_1_358-2 sec_358 b and c the holding_period of the stock of controlled received by shareholders a and c will include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under a of the income_tax regulations no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled solely in exchange for stock in controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for all the shares of stock of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholders b and c upon their receipt of shares of controlled in exchange for their distributing shares sec_355 plr-152913-07 no gain_or_loss will be recognized by distributing upon the distribution of the stock of controlled to shareholders b and c sec_361 the basis of the stock of controlled in the hands of shareholders b and c will be the same as the basis of the distributing stock surrendered by such shareholders in exchange therefor allocated in the manner described in sec_1_358-2 sec_358 b and c the holding_period of the stock of controlled received by shareholders b and c will include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under a of the income_tax regulations caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for distribution of the earnings_and_profits of distributing or the controlled corporations see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled or controlled see sec_355 and sec_1_355-7 procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not used or cited as precedent plr-152913-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely steven j hankin _________________________________ steven j hankin senior technician reviewer branch office of associate chief_counsel corporate cc
